Taliaferro, J.
Lane, Salter & Co. proceeded by order of seizure- and sale against certain lands mortgaged to them by the plaintiff’s-husband, whose succession is administered by the defendant Bacon. The plaintiff, the widow of W. A. Mangum, comes in by third opposition, alleging that at the death of her husband she was left in necessitous circumstances, and she prays to be allowed one thousand dollars under the provisions of the law in such case provided. The mortgage creditors answered this demand, setting up various grounds to show that the plaintiff should not succeed in her opposition. The judge a quo found that the opponent had received of the personal property of the estate to the value of one hundred and twenty-eight dollars, and deducting that- sum from one thousand dollars, he gave judgment in-favor of, the plaintiff. The creditors.have appealed.
There is no error in the judgment. The claims of the plaintiff are-clearly made out. It is therefore ordered, adjudged and decreed that-the judgment of the district court be affirmed, the appellants paying-costs in both courts.